Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-22-00083-CV

    Tommy R. YATES and All Occupants of 9531 Cross Ridge, San Antonio, Texas 78263,
                                     Appellant

                                                 v.

                                         WIOSA, LLC,
                                           Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2021CV04364
                        Honorable David J. Rodriguez, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, costs of the appeal are not taxed. See TEX. R. APP. P.
20.1(b)(1) (“A party who filed a Statement of Inability to Afford Payment of Court Costs in the
trial court is not required to pay costs in the appellate court unless the trial court overruled the
party’s claim of indigence in an order that complies with Texas Rule of Civil Procedure 145.”).

       SIGNED December 7, 2022.


                                                  _____________________________
                                                  Rebeca C. Martinez, Chief Justice